EXHIBIT 99.1 News Release The York Water Company 130 East Market Street Contact: Jeffrey R. Hines, President York, PA17401 Or Kathleen M. Miller, Chief Financial Officer Phone: 717-845-3601 FOR IMMEDIATE RELEASE THE YORK WATER COMPANY ANNOUNCES THIRD QUARTER AND NINE MONTH EARNINGS York, Pennsylvania, November 6, 2009:The York Water Company's (NASDAQ:YORW) President, Jeffrey R. Hines, announced today the Company's financial results for the third quarter and the first nine months of 2009. President
